DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 3-12, 16-17, and 25-26.
Applicant’s arguments in view of the claim amendments, see page 7 of the Remarks, filed 9 August 2022, with respect to the claim objection of claim 29 have been fully considered and are persuasive.  The claim objection of claim 29 has been withdrawn. 
Applicant’s arguments in view of the claim amendment, see pages 7-8 of the Remarks, filed 9 August 2022, with respect to the 35 U.S.C. 112 (b) rejection of claims 19, 22-27, 27, and 31-32 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 19, 22-27, 27, and 31-32 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 8-24, filed 9 August 2022, with respect to the rejection(s) of claim(s) 1-2, 13-15, 18-24, and 27-34 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new limitations added into independent claims 1, 19, and 20 which includes an input section formed as a single piece of uninterrupted material, an output section formed as a single piece of uninterrupted material, and a second outlet diameter. The new limitations changed the scope of the claims. 

While the change in scope caused new references to be found, some of the Applicant’s arguments will be addressed. 
Regarding the Applicant’s argument that the outlet portion adapted to directly engage with a fill port on page 9 of the Remarks, the Examiner respectfully disagrees. The limitation states “…adapted to engage with a fill port” in line 13 of claim 1. The “adapted to” creates intended use for the outlet portion of the funnel to engage with the fill port. It is not required for the outlet portion to connect to the fill port rather it just needs to be “adapted to” connect. Wowk does show what could be an adapter in Figure 4, through not mentioned in the claims, Paragraph [0039] does state that the outlet portion is attached to the water inlet port.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 22-24, 27, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "a second outlet diameter" in lines 25-26 of the claim.  While it is understood that the outlet portion has a second outlet diameter, it is unclear if there is a first outlet diameter or there is only the second outlet diameter with no first diameter. Additionally, if a first outlet diameter is present for the outlet portion that is the same or different diameter of the second outlet diameter. For purposes of examination, the limitation “a second outlet diameter’ will be considered as any diameter in the outlet portion. 
Claim 20 recites the limitation "a second outlet diameter" in lines 16-17 of the claim.  While it is understood that the outlet portion has a second outlet diameter, it is unclear if there is a first outlet diameter or there is only the second outlet diameter with no first diameter. Additionally, if a first outlet diameter is present for the outlet portion that is the same or different diameter of the second outlet diameter. For purposes of examination, the limitation “a second outlet diameter’ will be considered as any diameter in the outlet portion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wowk (US 20190003159 A1) in view of Ahern (US 2302591 A) in further view of Eimer (US 6401770 B1), and Kuo (US 20180155175 A1).
Regarding Claim 1:
Wowk discloses a winterization system for replacing water in a recreational vehicle that has:
	a) an input section (Paragraph [0037], the bottle is the input section);
b) an output section (14, Figure 1, the Tee connector is the output section) having:
i) a second mating portion (16, Figure 4) which receives the first mating portion such that the output section is in fluid communication with the input section (Paragraph [0038]);
ii) an outlet portion (18, Figure 4) in fluid communication with the input section via the second mating portion and adapted to directly engage with a fill port (Paragraphs [0038-0039]); and
iii) an adapter portion (Paragraph [0040]) blocked from fluid flow from the input section and adapted to engage with a support member (15, Figure 1);
wherein the second mating portion bifurcates to the outlet portion and adapter portion such that the outlet portion and the adapter portion are integral with the second mating portion (Figure 4, the second mating portion bifurcates to the outlet portion and the adapter portion);
wherein the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees (Figure 4, the outlet portion is about 90 degrees to the second mating portion);
wherein the outlet portion is angled relative to the adapter portion at an angle of about 40 degrees to about 110 degrees (Figure 4, the outlet portion is about 90 degrees to the adapter portion).
	Wowk does not disclose:
		A funnel having an input section formed as a single uninterrupted piece of material;
i) an inlet portion which is tapered and has a conical shape (Figure 1), wherein the inlet portion includes a wall is free of any openings defines a wider opening tapering toward a narrower opening, wherein the inlet portion includes a single rime continuous about and defining the wider opening, wherein the single rim is integral with and defines an edge of the wall, wherein tapering from the wider opening to the narrower opeing commences at the single rim; 
ii) a first mating portion adjacent to and integral with the inlet portion which is cylindrical and configured for a friction fit connection; 
b) an output section formed as a single piece of uninterrupted piece of material having:
	i) a second mating portion which is received via a friction fit connection by the first mating portion such that the output section is in fluid communication with the input section; 
and wherein the inlet portion, the first mating portion, and the second mating portion are aligned and concentric with one another. 
Ahern teaches a funnel (9, Figure 1) comprising:
a) A funnel (9, Figure 1) having an input section formed as a single uninterrupted piece of material (Figure 1, the input section is the funnel and the funnel is a single piece);
i) an inlet portion (Figure 1, the inlet portion is the part of the funnel above the collar (9A)) which is tapered and has a conical shape (Figure 1), wherein the inlet portion includes a wall is free of any openings (Figure 1, there is no openings in the wall) defines a wider opening tapering toward a narrower opening (Figure 1, the inlet portion tapers from a wider opening to a narrower opening), wherein the inlet portion includes a single rime continuous about and defining the wider opening (Figure 1), wherein the single rim is integral with and defines an edge of the wall (Figure 1), wherein tapering from the wider opening to the narrower opening commences at the single rim (Figure 1, the rime is at the top of the funnel connected to the wider opening and tapering towards the narrower opening); 
ii) a first mating portion (9A, Figure 1, the collar is the first mating portion) adjacent to and integral with the inlet portion which is cylindrical (Figure 1, the first mating portion is cylindrical) and configured for a friction fit connection (Column 2, Lines 43-47); 
b) an output section (8, Figure 1, the spout is the output section) formed as a single piece of uninterrupted piece of material (Figure 1, the output section is a single piece of uninterrupted material) having:
i) a second mating portion (Figure 1, the top of the output section is the second mating portion) which is received via a friction fit connection (Column 2, Lines 43-47) by the first mating portion (9A, Figure 1) such that the output section is in fluid communication with the input section (Figure 1, the output section and input section is in fluid communication); 
and wherein the inlet portion, the first mating portion (9A, Figure 1), and the second mating portion (Figure 1, the top of the output section is the second mating portion) are aligned and concentric with one another (Figure 1, the inlet portion, first mating portion and second mating portion are aligned and concentric). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk to include a funnel, a first mating portion, an output section, a second mating portion is received via a friction fit connection, and wherein the inlet portion, first mating portion, and second mating portion are aligned as taught by Ahern with the motivation to dispense a material into a container once the material is free of clumps.
It also would have been obvious to a person having ordinary skill in the art that the inlet portion, the first mating portion, and the second mating portion are aligned and with one another as Wowk discloses that the openings for the bottle, first mating portion (Paragraph [0038], the thread is the first mating portion), and the second mating portion are concentric as seen in Figures 1 and 4. Ahern teaches that the funnel tapers from a larger diameter inlet to a smaller diameter outlet (Figure 1).
Wowk and Grant do not teach:
Wherein the first mating portion has a friction fit with the second mating portion such that the input section mates to and is engaged with the output section.
Kuo teaches a radiator funnel assembly that has:
Wherein the first mating portion (212, Figure 2) has a friction fit (Paragraph [0060]) with the second mating portion (302, Figure 2) such that the input section mates to and is engaged with the output section (Paragraph [0058], the output section are the series of conduits).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wowk and Grant to include the first mating portion has a friction fit with the second mating portion such that the input section maters to and is engaged with the output section as taught by Kuo with the motivation to detachably attach the conduits to the funnel and provide good alignment between the parts. 
Wowk, Ahern, and Kuo do not teach:
iv) one or more reinforcements between the outlet portion and the adapter portion, wherein the one or more reinforcements include one or more gussets integrally connected to and extending between the outlet portion and the adapter portion.
	Eimer teaches a drainage diverter that has:
iv) one or more reinforcements (27, Figure 3) between the outlet portion (22, Figure 3, the downspout are the outlet portion) and the adapter portion (26, Figure 3, the tabs are the adapter portion), wherein the one or more reinforcements include one or more gussets integrally connected to and extending between the outlet portion and the adapter portion (Figure 3 and Column 3, Lines 31-38).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk, Ahern, and Kuo to include one or more reinforcements between the outlet portion and the adapter portion, wherein the one or more reinforcements include one or more gussets integrally connected to and extending between the outlet portion and the adapter portion as taught by Eimer with the motivation to strengthen the tabs used to support the collector.

Wowk, Eimer, Ahern, and Kuo teaches the invention as claimed, but does not specifically disclose the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees and wherein the outlet portion is angled relative to the adapter portion at an angle of about 40 degrees to about 110 degrees.  However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wowk, Eimer, Ahern, and Kuo to perform the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees and wherein the outlet portion is angled relative to the adapter portion at an angle of about 40 degrees to about 110 degrees.
In the present case, Applicant appears to have placed no criticality on any particular angle because the angle is between the outlet portion an second mating portion about 90 degrees to about 160 degrees as seen in paragraphs [033] and [037] of the specification as well as the outlet portion is angled relative to the adapter portion at an angle of about 40 degrees to about 110 degrees  as seen in paragraph [037] of the specification and it appears that the device of Wowk, Eimer, Ahern, and Kuo would work appropriately if made within the claimed range of angle.

It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.

Regarding Claim 2:
Wowk discloses:
Wherein the outlet portion is configured to engage with the fill port of a recreational vehicle (Paragraph [0038]).

Regarding Claim 15:
The above-discussed combination of Wowk, Eimer, Ahern, and Kuo accounts for this subject matter where Ahern teaches wherein the inlet portion (Figure 1, the inlet portion is the part of the funnel above the collar (9A)) tapers toward and is adjacent to the first mating portion (9A, Figure 1).

Regarding Claim 18:
Wowk discloses:
Wherein the funnel assembly (10, Figure 1, the winterization apparatus is the funnel assembly) includes the support member (15, Figure 4); and 
wherein the support member (15, Figure 4) is adapted to be wedged between a support surface and the funnel by being partially retained within the adapter portion (Paragraph [0040]).
Wowk, Eimer, and Ahern, do not teach:
Wherein the funnel is part of a funnel assembly.
	Kuo teaches:
Wherein the funnel (200, Figure 1) is part of a funnel assembly (100, Figure 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk, Ahern, and Eimer to include the funnel is part of a funnel assembly as taught by Kuo with the motivation to dispense liquid to various radiators through a conduit to reach the radiator. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wowk in view of Ahern in further view of Eimer, Kuo and Eddins (US 20040261902 A1).
Regarding Claim 13:
Wowk discloses:
	The second mating portion (16, Figure 4).
	Wowk, Kuo, and Eimer do not teach:
Wherein the first mating portion, the second mating portion, or both are configured to engage with an end fitting of a hose.
	Ahern teaches:
		A funnel (9, Figure 1) with a first mating portion (9A, Figure 1).
Wowk, Kuo, Eimer, and Ahern do not teach:
Wherein the first mating portion, the second mating portion, or both are configured to engage with an end fitting of a hose.
	Eddins teaches a quick fill cap for a toy water gun that has:
Wherein the funnel (28, Figure 4) is configured to engage with an end fitting of a hose (40, Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wowk, Kuo, Eimer, and Ahern to include wherein the first mating portion is configured to engage with an end fitting of a hose as taught by Eddins with the motivation to fill a tank with liquid without the need to constantly hold the hose. 
Further regarding Claim 13, the phrases “configured to engage with an end fitting of a hose” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 14:
Wowk discloses:
	The second mating portion (16, Figure 4).
Wowk, Eimer, and Kuo do not teach:
Wherein the first mating portion, the second mating portion, or both have an interior diameter, a threaded fitting, or both which allows for mating engagement with the end fitting of the hose.
	Ahern teaches:
		A funnel (9, Figure 1) with a first mating portion (9A, Figure 1).
Wowk, Eimer, Ahern, and Kuo do not teach:
Wherein the first mating portion, the second mating portion, or both have an interior diameter, a threaded fitting, or both which allows for mating engagement with the end fitting of the hose.
	Eddins teaches:
Wherein the funnel (28, Figure 4) have an interior diameter (Figure 4, the funnel has an inner diameter) which allows for mating engagement with the end fitting of the hose (Paragraph [0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wowk, Kuo, Eimer, and Ahern to include wherein the first mating portion have an interior diameter which allows for mating engagement with an end fitting of a hose as taught by Eddins with the motivation to fill a tank with liquid without the need to constantly hold the hose. 

Claims 21 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wowk in view of Ahern in further view of Eimer, Kuo and Cook (US 20080142114 A1).
Regarding Claim 21:
Wowk discloses:
	The output section (40, Figure 1) and the outlet portion (40 and 78, Figure 1).
Wowk, Ahern, Eimer, and Kuo do not teach:
Wherein the output section includes one or more stops formed as one or more annular protrusions integrally formed about the outlet portion; and 
wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port.
Cook teaches a filling device for use with a container that has:
Wherein the output section (106, Figure 2, the neck is the outlet portion and the output section) includes one or more stops (210, Figure 4) formed as one or more annular protrusions integrally formed (Paragraph [0016] and Figure 4, the stop is integrally formed with the funnel and may set the insertion depth) about the outlet portion (106, Figure 2); and
wherein the one or more stops are configured to prevent further insertion of the outlet portion (Paragraph [0016]) into the fill port (Paragraph [0010], the container (110) has an opening).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk, Ahern, Eimer and Kuo to include the output section includes one or more stops formed as one or more annular protrusions integrally formed about the outlet portion and wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port as taught by Cook with the motivation to seal and to set the depth of the outlet in a container to prevent the end of the outlet portion from contacting the fluid.

Regarding Claim 28:
Wowk discloses:
	The second mating portion (16, Figure 4).
	Wowk, Kuo, Eimer, and Cook do not teach:
Wherein the wider opening has a first width which is a diameter of about 2 inches or greater to about 10 inches or less.
	Ahern teaches:
	Wherein the wider opening has a first width which is a larger diameter than the narrower opening (Figure 1, the first width is the opening of the funnel and the narrower opening is where the screen (10) is located).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk, Kuo, Eimer, and Cook to include the wider opening has a first width which is a diameter as taught by Ahern with the motivation to remove clumps from entering the container.

Wowk, Eimer, Ahern, Cook, and Kuo teaches the invention as claimed, but does not specifically disclose the wider opening has a first width which is a diameter of about 2 inches or greater to about 10 inches or less.  However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wowk, Eimer, Ahern, Cook and Kuo to perform the wider opening has a first width which is a diameter of about 2 inches or greater to about 10 inches or less.
In the present case, Applicant appears to have placed no criticality on any particular diameter because the wider opening has a first width which is a diameter of about 2 inches or greater to about 10 inches or less as seen in paragraph [027] of the specification and it appears that the device of Wowk, Eimer, Ahern, and Kuo would work appropriately if made within the claimed range of diameters.

Regarding Claim 29:
Wowk discloses:
	The second mating portion (16, Figure 4).
	Wowk, Kuo, Eimer, and Cook do not teach:
Wherein the narrower opening has a second width which is a diameter of about 0.5 inches or greater to about 4 inches or less.
	Ahern teaches:
	Wherein the narrower opening has a second width which is a smaller diameter than the larger opening (Figure 1, the first width is the opening of the funnel and the narrower opening is where the screen (10) is located).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk, Kuo, Eimer, Cook, and Langlie to include the narrower opening has a second width which is a smaller diameter than the larger opening as taught by Ahern with the motivation to remove clumps before the material enters the container.

Wowk, Eimer, Ahern, Cook, and Kuo teaches the invention as claimed, but does not specifically disclose the narrower opening has a second width which is a diameter of about 0.5 inches or greater to about 4 inches or less.  However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wowk, Eimer, Ahern, Cook and Kuo to perform the narrower opening has a second width which is a diameter of about 0.5 inches or greater to about 4 inches or less.
In the present case, Applicant appears to have placed no criticality on any particular diameter because the narrower opening has a second width which is a diameter of about 0.5 inches or greater to about 4 inches or less as seen in paragraph [027] of the specification and it appears that the device of Wowk, Eimer, Ahern, and Kuo would work appropriately if made within the claimed range of diameters.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wowk in view of Ahern in further view of Eimer, Kuo, Cook, and Davis (US 6085806 A).
Regarding Claim 30:
Wowk discloses:
	An input section (Paragraph [0037]).
Wowk, Kuo, Eimer, and Cook do not teach:
Wherein the input section includes one or more other reinforcements formed as one or more ribs; and 
wherein the one or more ribs are integral with and connect the inlet portion to the first mating portion.
Ahern teaches:
An input section (1, Figure 1).
	Wowk, Kuo, Eimer, Cook, an Ahern do not teach:
Wherein the input section includes one or more other reinforcements formed as one or more ribs; and 
wherein the one or more ribs are integral with and connect the inlet portion to the first mating portion.
	Davis teaches an environmentally safe kit for changing motor oil that has:
Wherein the input section (10, Figure 1, the pan is the input section) includes one or more other reinforcements formed as one or more ribs (16, Figure 1, the braces are the ribs); and 
wherein the one or more ribs (16, Figure 1) are integral with and connect the inlet portion to the first mating portion (15, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk, Kuo, Eimer, Cook, and Ahern to include the input section further including one or more other reinforcements formed as one or more ribs and wherein the one or more ribs are integral with and connect the inlet portion to the first mating portion as taught by Davis with the motivation to give more stability to the first mating portion.

Claims 19, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wowk in view of Ahern in further view of Eimer, Davis, and Cook. 
	Regarding Claim 19:
Wowk discloses a winterization system for replacing water in a recreational vehicle that has:
	a) an input section (Paragraph [0037], the bottle is the input section);
b) an output section (14, Figure 1, the Tee connector is the output section) having:
i) a second mating portion (16, Figure 4) which is receives the first mating portion such that the output section is in fluid communication with the input section (Paragraph [0038]);
ii) an outlet portion (18, Figure 4) in fluid communication with the input section via the second mating portion and adapted to directly engage with a fill port (Paragraphs [0038-0039]); and
iii) an adapter portion (Paragraph [0040]) blocked from fluid flow from the input section and adapted to engage with a support member (15, Figure 1);
wherein the second mating portion bifurcates to the outlet portion and adapter portion such that the outlet portion and the adapter portion are integral with the second mating portion (Figure 4, the second mating portion bifurcates to the outlet portion and the adapter portion); and
wherein the outlet portion is angled relative to the adapter portion (Figure 4, the outlet portion is about 90 degrees to the adapter portion).
	Wowk does not disclose:
		A funnel comprising:
an input section formed as a single uninterrupted piece of material having;
ii) a first mating portion adjacent to and integral with the inlet portion which is cylindrical, wherein the inlet portion tapers toward and is adjacent to the first mating portion;
		b) an output section formed as a single uninterrupted piece of material having;
i) a second mating portion which is received by the first mating portion such that the output section is in fluid communication with the input section, wherein the inlet portion, the first mating portion, and the second mating portion are aligned and concentric with one another.
Ahern teaches a funnel (9, Figure 1) comprising:
a) A funnel (9, Figure 1) having an input section formed as a single uninterrupted piece of material (Figure 1, the input section is the funnel and the funnel is a single piece);
i) an inlet portion (Figure 1, the inlet portion is the part of the funnel above the collar (9A)) which is tapered and has a conical shape (Figure 1), wherein the inlet portion includes a wall which is free of any openings (Figure 1, there is no openings in the wall) and defines a wider opening tapering toward a narrower opening (Figure 1, the inlet portion tapers from a wider opening to a narrower opening), wherein the inlet portion includes a single rim continuous about and defining the wider opening (Figure 1), and wherein the single rim is integral with and defines an edge of the wall (Figure 1), wherein tapering from the wider opening to the narrower opening commences at the single rim (Figure 1, the rim is at the top of the funnel connected to the wider opening and tapering towards the narrower opening); 
ii) a first mating portion (9A, Figure 1, the collar is the first mating portion) adjacent to and integral with the inlet portion which is cylindrical (Figure 1, the first mating portion is cylindrical), wherein the inlet portion (Figure 1, the inlet portion is the part of the funnel above the collar (9A)) tapers toward and is adjacent to the first mating portion and configured for a friction fit connection (Column 2, Lines 43-47); 
b) an output section (8, Figure 1, the spout is the output section) formed as a single piece of uninterrupted piece of material (Figure 1, the output section is a single piece of uninterrupted material) having:
i) a second mating portion (Figure 1, the top of the output section is the second mating portion) which is received via a friction fit connection (Column 2, Lines 43-47) by the first mating portion (9A, Figure 1) such that the output section is in fluid communication with the input section (Figure 1, the output section and input section is in fluid communication); wherein the inlet portion, the first mating portion (9A, Figure 1), and the second mating portion (Figure 1, the top of the output section is the second mating portion) are aligned and concentric with one another (Figure 1, the inlet portion, first mating portion and second mating portion are aligned and concentric). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk to include a funnel, a first mating portion, an output section, a second mating portion is received via a friction fit connection, and wherein the inlet portion, first mating portion, and second mating portion are aligned as taught by Ahern with the motivation to dispense a material into a container once the material is free of clumps.
It also would have been obvious to a person having ordinary skill in the art that the inlet portion, the first mating portion, and the second mating portion are aligned and with one another as Wowk discloses that the openings for the bottle, first mating portion (Paragraph [0038], the thread is the first mating portion), and the second mating portion are concentric as seen in Figures 1 and 4. Ahern teaches that the funnel tapers from a larger diameter inlet to a smaller diameter outlet (Figure 1).
Wowk and Ahern do not teach:
iii) one or more reinforcements formed as one or more ribs, wherein the one or more ribs are integral with and connect the inlet portion to the first mating portion;
iv) one or more other reinforcements between the outlet portion and the adapter portion, wherein the one or more reinforcements include one or more gussets integrally connected to and extending between the outlet portion and the adapter portion.
	Eimer teaches a drainage diverter that has:
iv) one or more other reinforcements (27, Figure 3) between the outlet portion (22, Figure 3, the downspout are the outlet portion) and the adapter portion (26, Figure 3, the tabs are the adapter portion), wherein the one or more reinforcements include one or more gussets integrally connected to and extending between the outlet portion and the adapter portion (Figure 3 and Column 3, Lines 31-38).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk and Ahern to include one or more reinforcements between the outlet portion and the adapter portion, wherein the one or more reinforcements include one or more gussets integrally connected to and extending between the outlet portion and the adapter portion as taught by Eimer with the motivation to strengthen the tabs used to support the collector.
Wowk, Ahern, and Eimer do not teach:
iii) one or more reinforcements formed as one or more ribs, wherein the one or more ribs are integral with and connect the inlet portion to the first mating portion.
Davis teaches an environmentally safe kit for changing motor oil that has:
Wherein the input section (10, Figure 1, the pan is the input section) includes one or more other reinforcements formed as one or more ribs (16, Figure 1, the braces are the ribs); and 
wherein the one or more ribs (16, Figure 1) are integral with and connect the inlet portion to the first mating portion (15, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk, Kuo, Eimer, Cook, Grant, and Langlie to include the input section includes one or more other reinforcements formed as one or more ribs and wherein the one or more ribs are integral with and connect the inlet portion to the first mating portion as taught by Davis with the motivation to give more stability to the first mating portion.
Wowk, Ahern, Davis, and Eimer do not teach:
v) one or more stops formed as one or more annular protrusions integrally formed about a second diameter of the outlet portion, wherein the one or more stops are configured to prevent further insertion of the outlet portion into a port.
Cook teaches a filling device for use with a container that has:
v) one or more stops (210, Figure 4) formed as one or more annular protrusions integrally formed (Paragraph [0016] and Figure 4, the stop is integrally formed with the funnel and may set the insertion depth) about a second outlet diameter (See Annotated Figure 4 below) the outlet portion (106, Figure 2),
wherein the one or more stops are configured to prevent further insertion of the outlet portion (Paragraph [0016]) into the fill port (Paragraph [0010], the container (110) has an opening).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk, Ahern, Eimer, and Davis to include the output section includes one or more stops formed as one or more annular protrusions integrally formed about the second diameter of the outlet portion and wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port as taught by Cook with the motivation to seal and to set the depth of the outlet in a container to prevent the end of the outlet portion from contacting the fluid.












Cook, Figure 4
(Annotated by Examiner)

    PNG
    media_image1.png
    734
    624
    media_image1.png
    Greyscale

Regarding Claim 22:
Wowk discloses:
Wherein the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees (Figure 4, the outlet portion is about 90 degrees to the second mating portion).
Wowk, Eimer, Davis, Cook, and Ahern teaches the invention as claimed, but does not specifically disclose the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees.  However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wowk, Eimer, Davis, Cook, and Ahern to perform the outlet portion is angled relative to the second mating portion at an angle of about 90 degrees to about 160 degrees.
In the present case, Applicant appears to have placed no criticality on any particular angle because the angle is between the outlet portion an second mating portion about 90 degrees to about 160 degrees as seen in paragraphs [033] and [037] of the specification and it appears that the device of Wowk, Eimer, Davis, Cook, and Ahern would work appropriately if made within the claimed range of angle.


Regarding Claim 23:
Wowk discloses:
Wherein the outlet portion is angled relative to the adapter portion at an angle of about 40 degrees to about 110 degrees (Figure 4, the outlet portion is about 90 degrees to the adapter portion).
Wowk, Eimer, Davis, Cook, and Ahern teaches the invention as claimed, but does not specifically disclose the outlet portion is angled relative to the adapter portion at an angle of about 40 degrees to about 110 degrees.  However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wowk, Eimer, Davis, Cook, and Ahern to perform the outlet portion is angled relative to the adapter portion at an angle of about 40 degrees to about 110 degrees.
In the present case, Applicant appears to have placed no criticality on any particular angle because the outlet portion is angled relative to the adapter portion at an angle of about 40 degrees to about 110 degrees as seen in paragraph [037] of the specification and it appears that the device of Wowk, Eimer, Davis, Cook, and Ahern would work appropriately if made within the claimed range of angle.

Regarding Claim 24:
Wowk discloses:
	The second mating portion (16, Figure 4).
	Wowk, Davis, Cook, and Eimer do not teach:
Wherein the first mating portion has a friction fit with the second mating portion.
	Grant teaches:
Wherein the first mating portion (9A, Figure 1) has a friction fit with the second mating portion (Column 2, Lines 43-47).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wowk, Davis, Cook, and Eimer to include the first mating portion has a friction fit with the second mating portion as taught by Ahern with the motivation to detachably attach the spout to the funnel.  

Regarding Claim 27:
Wowk discloses:
Wherein the outlet portion is configured to engage with the fill port of a recreational vehicle (Paragraph [0038]).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wowk in view of Ahern in further view of Eimer, Davis, Cook, and Eddins. 
Regarding Claim 31:
Wowk discloses:
	The second mating portion (16, Figure 4).
	Wowk, Davis, Cook, and Eimer, do not teach:
Wherein the first mating portion, the second mating portion, or both are configured to engage with an end fitting of a hose.
	Ahern teaches:
		A funnel (9, Figure 1) with a first mating portion (9A, Figure 1).
Wowk, Eimer, Davis, Cook, and Ahern do not teach:
Wherein the first mating portion, the second mating portion, or both are configured to engage with an end fitting of a hose.
	Eddins teaches a quick fill cap for a toy water gun that has:
Wherein the funnel (28, Figure 4) is configured to engage with an end fitting of a hose (40, Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wowk, Davis, Cook, Eimer, and Ahern to include wherein the first mating portion is configured to engage with an end fitting of a hose as taught by Eddins with the motivation to fill a tank with liquid without the need to constantly hold the hose. 
Further regarding Claim 31, the phrases “configured to engage with an end fitting of a hose” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 32:
Wowk discloses:
	The second mating portion (16, Figure 4).
Wowk, Davis, Cook, and Eimer do not teach:
Wherein the first mating portion, the second mating portion, or both have an interior diameter, a threaded fitting, or both which allows for mating engagement with the end fitting of the hose.
	Ahern teaches:
		A funnel (9, Figure 1) and the first mating portion (9A, Figure 1).
Wowk, Davis, Cook, Ahern, and Eimer do not teach:
Wherein the first mating portion, the second mating portion, or both have an interior diameter, a threaded fitting, or both which allows for mating engagement with the end fitting of the hose.
	Eddins teaches:
Wherein the funnel (28, Figure 4) have an interior diameter (Figure 4, the funnel has an inner diameter) which allows for mating engagement with the end fitting of the hose (Paragraph [0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wowk, Davis, Cook, Eimer, and Ahern to include wherein the first mating portion have an interior diameter which allows for mating engagement with an end fitting of a hose as taught by Eddins with the motivation to fill a tank with liquid without the need to constantly hold the hose. 


Claims 20 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wowk in view of Ahern in further view of Eimer, and Cook. 
Regarding Claim 20:
Wowk discloses a winterization assembly that has:
	a) an input section (Paragraph [0037], the bottle is the input section);
b) an output section (14, Figure 1, the Tee connector is the output section) having:
i) a second mating portion (16, Figure 4) which is receives the first mating portion such that the output section is in fluid communication with the input section (Paragraph [0038]); and
ii) an outlet portion (18, Figure 4) in fluid communication with the input section via the second mating portion and adapted to directly engage with a fill port (Paragraphs [0038-0039]); and
iii) an adapter portion (Paragraph [0040]) blocked from fluid flow from the input section and at least partially hollow (Figure 4, the adapter portion is partially hollow);
wherein the second mating portion bifurcates to the outlet portion and adapter portion such that the outlet portion and the adapter portion are integral with the second mating portion (Figure 4, the second mating portion bifurcates to the outlet portion and the adapter portion);
c) a support member (15, Figure 1) which is received in the adapter portion (Paragraph [0040]) so as to be wedged between a support surface and the output section by being partially retained within the adapter portion (Paragraph [0040]); 
wherein the second mating portion bifurcates to the outlet portion and adapter portion, such that the outlet portion and the adapter portion are integral with the second mating portion (Figure 4, the second mating portion bifurcates to the outlet portion and the adapter portion); and 
wherein the outlet portion is angled relative to the adapter portion (Figure 4, the outlet portion is about 90 degrees to the adapter portion).
Wowk does not disclose:
		A funnel assembly comprising:
a) an input section having:
i) an inlet portion which is tapered and has a conical shape free of any additional openings;
ii) a first mating portion adjacent to and integral with the inlet portion which is cylindrical and configured for a friction fit connection, wherein the inlet portion tapers toward and is adjacent to the first mating portion;
		b) an output section formed as a single uninterrupted piece of material;
i) a second mating portion which is received via a friction fit connection by the first mating portion such that the output section is in fluid communication with the input section, wherein the inlet portion, the first mating portion, and the second mating portion are aligned and concentric with one another.
Ahern teaches a funnel (9, Figure 1) comprising:
a) an input section formed as a single uninterrupted piece of material (Figure 1, the input section is the funnel and the funnel is a single piece);
i) an inlet portion (Figure 1, the inlet portion is the part of the funnel above the collar (9A)) which is tapered and has a conical shape (Figure 1) free of any openings (Figure 1, there is no openings in the wall); 
ii) a first mating portion (9A, Figure 1, the collar is the first mating portion) adjacent to and integral with the inlet portion which is cylindrical (Figure 1, the first mating portion is cylindrical) and configured for a friction fit connection (Column 2, Lines 43-47),
 wherein the inlet portion (Figure 1, the inlet portion is the part of the funnel above the collar (9A)) tapers toward and is adjacent to the first mating portion; 
b) an output section (8, Figure 1, the spout is the output section) formed as a single piece of uninterrupted piece of material (Figure 1, the output section is a single piece of uninterrupted material) having:
i) a second mating portion (Figure 1, the top of the output section is the second mating portion) which is received via a friction fit connection (Column 2, Lines 43-47) by the first mating portion (9A, Figure 1) such that the output section is in fluid communication with the input section (Figure 1, the output section and input section is in fluid communication); wherein the inlet portion, the first mating portion (9A, Figure 1), and the second mating portion (Figure 1, the top of the output section is the second mating portion) are aligned and concentric with one another (Figure 1, the inlet portion, first mating portion and second mating portion are aligned and concentric). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk to include a funnel, a first mating portion, an output section, a second mating portion is received via a friction fit connection, and wherein the inlet portion, first mating portion, and second mating portion are aligned as taught by Ahern with the motivation to dispense a material into a container once the material is free of clumps.
It also would have been obvious to a person having ordinary skill in the art that the inlet portion, the first mating portion, and the second mating portion are aligned and with one another as Wowk discloses that the openings for the bottle, first mating portion (Paragraph [0038], the thread is the first mating portion), and the second mating portion are concentric as seen in Figures 1 and 4. Ahern teaches that the funnel tapers from a larger diameter inlet to a smaller diameter outlet (Figure 1).
Wowk and Ahern do not teach:
A funnel assembly comprising:
iv) one or more reinforcements between the outlet portion and the adapter portion; 
v) one or more stops formed as one or more annular protrusions integrally formed about the outlet portion, wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port.
	Eimer teaches a drainage diverter that has:
iv) one or more reinforcements (27, Figure 3) between the outlet portion (22, Figure 3, the downspout are the outlet portion) and the adapter portion (26, Figure 3, the tabs are the adapter portion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk and Ahern to include one or more reinforcements between the outlet portion and the adapter portion as taught by Eimer with the motivation to strengthen the tabs used to support the collector.
Wowk, Ahern, and Eimer do not teach:
v) one or more stops formed as one or more annular protrusions integrally formed about the outlet portion, wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port.
Cook teaches a filling device for use with a container that has:
v) one or more stops (210, Figure 4) formed as one or more annular protrusions integrally formed (Paragraph [0016] and Figure 4, the stop is integrally formed with the funnel and may set the insertion depth) about a second outlet diameter (See Annotated Figure 4 above) the outlet portion (106, Figure 2),
wherein the one or more stops are configured to prevent further insertion of the outlet portion (Paragraph [0016]) into the fill port (Paragraph [0010], the container (110) has an opening).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk, Ahern, Eimer, and Davis to include the output section includes one or more stops formed as one or more annular protrusions integrally formed about the second diameter of the outlet portion and wherein the one or more stops are configured to prevent further insertion of the outlet portion into the fill port as taught by Cook with the motivation to seal and to set the depth of the outlet in a container to prevent the end of the outlet portion from contacting the fluid.

Regarding Claim 34:
Wowk discloses:
	The inlet section (Paragraph [0037]).
Wowk, Eimer, and Cook do not teach:
Wherein the inlet portion includes a wall which defines a wider opening tapering toward a narrower opening, wherein the inlet portion includes a single rim continuous about and defining the wider opening, and wherein the single rim is integral with and defines an edge of the wall; 
wherein the wider opening has a first width which is a diameter of about 2 inches or greater to about 10 inches or less; 
wherein the narrower opening as a second width which is a diameter of about 0.5 inches or greater to about 4 inches or less; and 
wherein the outlet portion at a free end has an outer width having a diameter of about 0.25 inches or greater to about 3 inches or less.
	Ahern teaches:
Wherein the inlet portion (Figure 1, the inlet portion is the part of the funnel above the collar (9A)) includes a wall which defines a wider opening tapering toward a narrower opening (Figure 1, the inlet portion tapers from a wider opening to a narrower opening), wherein the inlet portion includes a single rim continuous about and defining the wider opening (Figure 1), wherein the single rim is integral with and defines an edge of the wall, wherein tapering from the wider opening to the narrower opening commences at the single rim (Figure 1, the rim is at the top of the funnel connected to the wider opening and tapering towards the narrower opening); 
wherein the wider opening has a first width which is a larger diameter than the narrower opening (Figure 1, the first width is the opening of the funnel and the narrower opening is where the screen (10) is located)); 
wherein the narrower opening as a second width which is a smaller diameter than the wider opening (Figure 1, the second width is above the screen (10)); and 
wherein the outlet portion (9A, Figure 1) at a free end has an outer width having a diameter smaller than the narrower opening (Figure 1, the free end diameter is the diameter of the screen (10)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk, Eimer, and Cook to include the inlet portion includes a wall which defines a wider opening tapering toward a narrower opening, wherein the inlet portion includes a single rim continuous about and defining the wider opening, and wherein the single rim is integral with and defines an edge of the wall, a first width, a second width, and a free end has an outer diameter as taught by Ahern with the motivation to have a screen help break up clumps before being permitted into the container.

Wowk, Eimer, Ahern, and Cook teaches the invention as claimed, but does not specifically disclose the wider opening has a first width which is a diameter of about 2 inches or greater to about 10 inches or less, the narrower opening as a second width which is a diameter of about 0.5 inches or greater to about 4 inches or less, and the outlet portion at a free end has an outer width having a diameter of about 0.25 inches or greater to about 3 inches or less.  However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Please see MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wowk, Eimer, Ahern, and Cook to have the wider opening has a first width which is a diameter of about 2 inches or greater to about 10 inches or less, the narrower opening as a second width which is a diameter of about 0.5 inches or greater to about 4 inches or less, and the outlet portion at a free end has an outer width having a diameter of about 0.25 inches or greater to about 3 inches or less.
In the present case, Applicant appears to have placed no criticality on any particular diameter of the wider opening has a first width which is a diameter of about 2 inches or greater to about 10 inches or less, the narrower opening as a second width which is a diameter of about 0.5 inches or greater to about 4 inches or less, and the outlet portion at a free end has an outer width having a diameter of about 0.25 inches or greater to about 3 inches or less or less as seen in paragraph [027] of the specification and it appears that the device of Wowk, Eimer, Ahern, and Cook would work appropriately if made within the claimed range of diameters.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wowk in view of Ahern in further view of Eimer, Davis, and Cook. 
Regarding Claim 33:
Wowk discloses:
	The inlet section (Paragraph [0037]).
Wowk, Eimer, and Cook do not teach:
Wherein the input section includes one or more other reinforcements formed as one or more ribs; and 
wherein the one or more ribs are integral with and connect the inlet portion to the first mating portion.
Ahern teaches:
An input section (Figure 1, the input section is the funnel).
	Wowk, Eimer, Cook, and Ahern do not teach:
Wherein the input section includes one or more other reinforcements formed as one or more ribs; and 
wherein the one or more ribs are integral with and connect the inlet portion to the first mating portion.
	Davis teaches an environmentally safe kit for changing motor oil that has:
Wherein the input section (10, Figure 1, the pan is the input section) includes one or more other reinforcements formed as one or more ribs (16, Figure 1, the braces are the ribs); and 
wherein the one or more ribs (16, Figure 1) are integral with and connect the inlet portion to the first mating portion (15, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Wowk, Eimer, Cook, and Ahern to include the input section includes one or more other reinforcements formed as one or more ribs and wherein the one or more ribs are integral with and connect the inlet portion to the first mating portion as taught by Davis with the motivation to give more stability to the first mating portion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stanley (US 5785329 A) teaches a cart for draining oil that has a funnel, an input section, an output section, a support member, and the inlet portion is substantially conical.
	Hannick (US 5878799 A) teaches a drain fixture that has a funnel, an input section, an output section, a support member, and the inlet portion is substantially conical.
	Ingram (US 6340038 B1) teaches a versatile pouring system that has a funnel, an input section, an output section, a first mating portion, a second mating system, the first mating section is substantially cylindrical, and the inlet portion is substantially conical.
	Beaubien (US 3927703 A) teaches a movable extension for a funnel that has an input section, an output section, the first mating section is substantially cylindrical, the first mating section received the second mating section, a friction fit, and the inlet portion is substantially conical.
	Friedlich (US 20130014859 A1) teaches a refueling stand that has a funnel, an input section, an output section, and can engage with the fill port of a recreational vehicle. 
	Schaffner (US 5626174 A) teaches a radiator funnel that has an input section, an output section, a stop and can engage with a fill port. 
	Wychech (US 4559984 A) teaches a funnel that has an input section, an output section, a stop and can engage with a fill port. 
	Sather (US 3986538 A) teaches a funnel that has an input section, an output section, a stop and can engage with a fill port. 
	Chang (US 7213621 B1) teaches oil change equipment that has a funnel, an input section, an output section, a first mating portion, a second mating portion, an inlet portion, an adapter portion, and a support member.
O’Connell (US 4022257 A) teaches a funnel that has reinforcements and a support member. 
McGee (US 20100243105 A1) teaches a tool that has a funnel, a stop, an input section, an output section, a first mating portion, a second mating portion, and a second outlet diameter. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753